Title: From Thomas Jefferson to Joel Barlow, 19 January 1804
From: Jefferson, Thomas
To: Barlow, Joel


               
                  Dear Sir 
                  Washington Jan. 19. 04.
               
               Permit me to introduce to your friendly attentions the bearer mr Harvie. he is a young gentleman of the first order of talents, education, standing, and prospect in our country. he is the son of my particular friend, and with a view to prepare him for the public scene on which he will shortly enter, I invited him to become a member of my family for about a twelvemonth, in order that he might gain a general view of our affairs. he has lived with me as a secretary, and avails himself of a special occasion of making a short visit to France & England, & to return in autumn. he is a discreet & highly honourable young man. he can give you perfect information as to the state of politics & parties here. in particular he can satisfy you that federalism is in it’s last agonies, & that we want nothing now but for you to come & write it’s history. a more instructive lesson can never be offered to our country. and this is the spot where alone it can be written. Marshal is engaged in writing a libel on republicanism under the mask of a history of Genl. Washington. the antidote is reserved for you. you will find this a pleasant residence, good society, living in a plain unexpensive way: and the climate really excellent. in hopes it will not be long before you see us, I tender you my friendly salutations and assurances of great esteem & respect.
               
                  Th: Jefferson 
               
            